DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  If Applicant believes an interview would advance prosecution, Applicant is encouraged to contact the Examiner to schedule such using the contact information at the end of this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to require “suction manifold” and “discharge manifold” and “suction header”. It does not appear that Applicant’s disclosure provides support for the separate “manifold”/”header” in the context of “suction” and/or “discharge”.  Should Applicant disagree and wish to traverse, Applicant is encouraged to more concisely cite the specific area(s) of the disclosure providing support for the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “header”/”manifold” in the context of “suction” and/or “discharge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1443286: cited by Applicant) in view of Ogata et al. (US 2011/0138831: previously cited).
Regarding claim 1, Yamamoto discloses a refrigeration system that provides cooling for a refrigeration load, the refrigeration system comprising: 
a plurality of compressors configured to circulate the refrigerant within the refrigeration system (see at least compressors #1a/#1b/#1c); 
a plurality of suction lines, each suction line configured to deliver at least a portion of the refrigerant to at least one of the plurality of compressors (see at least inlet pipes #12a/#12b/#12c); 
a suction manifold fluidly coupled between the oil separator and the plurality of suction lines (see at least collecting pipe #17);
an oil separator configured to separate oil from the refrigerant (see at least oil separator #4); 
an oil return line configured to deliver the oil from the oil separator to the suction manifold (see at least oil return pipe #21) to mix the oil with the refrigerant in the suction manifold before reaching the plurality of suction lines and the plurality of compressors (see at least paragraph [0031]); 
a plurality of discharge lines configured to receive the refrigerant and the oil from the plurality of compressors (see at least discharge pipes #2a/#2b/#2c);
a discharge manifold configured to conduct the refrigerant and the oil from the plurality of discharge lines to the oil separator (see at least high-pressure-side pipe #3).  
Yamamoto is silent regarding using carbon dioxide (CO2) as a refrigerant.
Ogata et al. teaches another refrigeration system using carbon dioxide (CO2) as a refrigerant (see at least paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., to improve the system of Yamamoto by utilizing a readily abundant, low global warming potential, non-ozone depleting refrigerant.  Examiner also refers Applicant to MPEP 2115 in the case of the material/article worked upon in the context of an apparatus claim.
Regarding claim 2, Yamamoto further discloses further comprising: a plurality of oil equalization lines, each connecting one of the compressors to the oil return line (see at least capillary tubes #16a/#16b/#16c); and a plurality of oil equalization valves, each located along one of the oil equalization lines and configured to control a flow of oil through the oil equalization lines (see at least Figure 6, valves #51a/#51b).
Regarding claim 3, Yamamoto further discloses further comprising a controller configured to periodically open and close the plurality of oil equalization valves (see at least Figure 6, control unit #30 connected to valves #51a/#51b; paragraph [0077]); wherein opening the oil equalization valves causes any excess oil within the plurality of compressors to flow into the oil equalization lines and equalizes an amount of oil within each of the plurality of compressors (see at least paragraphs [0078]-[0083] and [0087]-[0090]: opening of the valves #51a/#51b causes the oil to flow back into the capillary tubes which equalizes the amount of oil).
Regarding claim 4, Yamamoto further discloses further comprising an oil control valve located along the oil return line and configured to control a flow of oil from the oil separator to the plurality of suction lines (see at least Figure 3, valve #24).
Regarding claim 5, Yamamoto does not disclose further comprising an oil sensor configured to measure an amount of oil within the plurality of suction manifold.
Ogata et al. further teaches further comprising an oil sensor configured to measure an amount of oil within the suction manifold (see at least paragraphs [0084], [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto with further comprising an oil sensor configured to measure an amount of oil within the suction manifold, as taught by Ogata et al., to improve the system of Yamamoto by allowing for an adequate oil supply to the compressor to be monitored and maintained at all times.  
Regarding claim 6, Yamamoto, as modified above, further discloses further comprising a controller configured to open and close the oil control valve based on the measured amount of oil within the suction manifold; wherein the oil is permitted to flow from the oil separator to the suction manifold when the oil control valve is open and prevented from flowing from the oil separator to the suction manifold when the oil control valve is closed (Yamamoto Figure 3, control unit #30 paragraphs [0051]-[0055]; Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 7, Yamamoto, as modified above, further discloses wherein the controller is configured to: open the oil control valve in response to a determination that the measured amount of oil within the suction manifold is less than an oil threshold; and keep the oil control valve closed in response to a determination that the measured amount of the oil within the suction manifold is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 21, Yamamoto further discloses wherein a flow of oil back to each of the plurality of compressors is balanced such that a level of oil is maintained above a minimum level in each of the plurality of compressors (see at least for example paragraphs [0034]; [0038]).
Regarding claim 24, Yamamoto further discloses wherein the controller is further configured to open the plurality of oil equalization valves, and then close the plurality of oil equalization valves after a predetermined amount of time (see at least paragraphs [0078]-[0083] and [0087]-[0090]).
Regarding claim 25, Yamamoto, as modified above, further discloses wherein the controller is further configured to, when a measured amount of oil within the suction manifold is greater than or equal to the oil threshold, maintain the oil control valve closed (see at least Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 26, Yamamoto, as modified above, further discloses wherein the oil threshold comprises a maximum allowable oil level or a maximum desirable oil level within each of the compressors (see at least Ogata et al. paragraphs [0104]; [0084]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 2 above, and further in view of Kasai et al. (US 5,369,958: previously cited).
Regarding claim 22, Yamamoto in view of Ogata et al. does not disclose wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return CO2 refrigerant from the plurality of compressors to the suction manifold.
Kasai et al. teaches another refrigeration system wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return refrigerant from the plurality of compressors to the suction manifold (see at least column 5, lines 2-16).  
It would, therefore, have been obvious to provide the system of Yamamoto in view of Ogata et al. with wherein the plurality of equalization lines are further configured to, when a measured amount of oil is below an oil threshold, only return CO2 refrigerant from the plurality of compressors to the suction manifold, as taught by Kasai et al., to improve the system of Yamamoto in view of Ogata et al. by preventing wet vapor suction (see at least Kasai et al. column 5, lines 2-16).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ogata et al. as applied to claim 3 above, and further in view of Funahashi et al. (US 4,928,500).
Regarding claim 23, Yamamoto in view of Ogata et al. does not disclose wherein the controller is further configured to shut down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold.
Funahashi et al. teaches another refrigeration system wherein the controller is further configured to shut down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold (see at least Figure 7a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Yamamoto in view of Ogata et al. with wherein the controller is further configured to shut down the CO2 refrigeration system when a measured amount of oil is less than a shutdown oil threshold, as taught by Funahashi et al., to improve the system of Yamamoto in view of Ogata et al. by preventing damage to system components through continued operation with sub-optimal oil levels.  

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (EP 1443286: cited by Applicant) in view of Ogata et al. (US 2011/0138831: previously cited).
Regarding claim 1, Yamamoto discloses a method for operating a refrigeration system that provides cooling for a refrigeration load, the method comprising: 
operating a plurality of compressors to circulate the refrigerant within the refrigeration system (see at least compressors #1a/#1b/#1c); 
delivering the refrigerant to the plurality of compressors via a plurality of suction lines, each suction line coupled to an inlet of at least one of the plurality of compressors (see at least inlet pipes #12a/#12b/#12c); 
flowing the refrigerant and oil from the plurality of compressors through a plurality of discharge lines configured to receive the refrigerant and the oil from the plurality of compressors to a discharge manifold configured to conduct the refrigerant and the oil from the plurality of discharge lines to an oil separator (see at least discharge pipes #2a/#2b/#2c; oil separator #4); 
separating oil from the refrigerant at an oil separator coupled to an outlet of the compressors via a discharge line (see at least oil separator #4); 
delivering the oil from the oil separator to a suction header via an oil return line (see at least collecting pipe #17 fed by oil return pipe #21), wherein the oil mixes with the refrigerant in the suction header before reaching the plurality of suction lines (see at least paragraph [0031]).
Yamamoto is silent regarding using carbon dioxide (CO2) as a refrigerant.
Ogata et al. teaches another refrigeration system/method using carbon dioxide (CO2) as a refrigerant (see at least paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., to improve the method of Yamamoto by utilizing a readily abundant, low global warming potential, non-ozone depleting refrigerant.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Yamamoto with using carbon dioxide (CO2) as a refrigerant, as taught by Ogata et al., since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”
Regarding claim 9, Yamamoto further discloses further comprising: returning excess oil from the plurality of compressors via a plurality of oil equalization lines, each oil equalization line connecting one of the compressors to the oil return line (see at least capillary tubes #16a/#16b/#16c; paragraphs [0078]-[0083] and [0087]-[0090]); and operating a plurality of oil equalization valves to control a flow of oil through the oil equalization lines, each located along one of the oil equalization lines (see at least Figure 6, valves #51a/#51b; paragraphs [0078]-[0083] and [0087]-[0090]).
Regarding claim 10, Yamamoto further discloses further comprising periodically opening and closing the plurality of oil equalization valves (see at least Figure 6, control unit #30 connected to valves #51a/#51b; paragraph [0077]); wherein opening the oil equalization valves causes any excess oil within the plurality of compressors to flow into the oil equalization lines and equalizes an amount of oil within each of the compressors (see at least paragraphs [0078]-[0083] and [0087]-[0090]: opening of the valves #51a/#51b causes the oil to flow back into the capillary tubes which equalizes the amount of oil).
Regarding claim 11, Yamamoto further discloses further comprising operating an oil control valve located along the oil return line and configured to control a flow of oil from the oil separator to the suction header (see at least Figure 3, valve #24; paragraphs [0051]-[0055]).
Regarding claim 12, Yamamoto does not disclose further comprising measuring an amount of oil within the suction header via an oil sensor coupled to the suction header.
Ogata et al. further teaches further comprising measuring an amount of oil within the suction header via an oil sensor coupled to the suction header (see at least paragraphs [0084], [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Yamamoto with further comprising measuring an amount of oil within the suction header via an oil sensor coupled to the suction header, as taught by Ogata et al., to improve the system of Yamamoto by allowing for an adequate oil supply to the compressor to be monitored and maintained at all times.  
Regarding claim 13, Yamamoto, as modified above, further discloses wherein operating the oil control valve comprises opening and closing the oil control valve based on the measured amount of oil within the suction header; wherein the oil is permitted to flow from the oil separator to the suction header when the oil control valve is open and prevented from flowing from the oil separator to the suction line when the oil control valve is closed (see at least Yamamoto Figure 3, control unit #30 paragraphs [0051]-[0055]; Ogata et al. paragraphs [0104]; [0084]).
Regarding claim 14, Yamamoto, as modified above, further discloses wherein operating the oil control valve comprises: opening the oil control valve in response to a determination that the measured amount of oil within the suction header is less than an oil threshold; and keeping the oil control valve closed in response to a determination that the measured amount of the oil within the suction header is greater than or equal to the oil threshold (see at least Ogata et al. paragraphs [0104]; [0084]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763